Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 May 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marquis,
                            New Windsor May 4th 1781.
                        
                        The freedom of your communications is an evidence to me of the sincerety of your attachment—and every fresh
                            instance of this gives pleasure & adds strength to the band which unite us in friendship. In this light I view the
                            intimation contained in your letter of the 23d Ulto—from Alexandria—respecting the conduct of Mr Lund Washington.
                        Some days previous to the receipt of your letter—which only came to my hands yesterday—I received an acct of
                            this transaction from the Gentn himself, and immediately wrote, and forwarded, the answer of which the inclosed is a copy.
                            this Letter, which was written in the moment of my obtaining the first intimation of the matter may be considered as a
                            testimony of my disapprobatn of his conduct—and the transmission of it to you, as a proof of my friendship—because I wish
                            you to be assured that no man can condemn the measure more sincerely than I do.
                        A false idea—arising from the consideration of his being my Steward—& in that character was more the
                            trustee & guardian of my property than the representative of my honor has misled his judgment & plunged
                            him into error (upon the appearance of desertion in my Negros, and danger to my buildings) for sure I am, that no man is
                            more firmly opposed to the enemy than he—From a thorough conviction of this, and of his integrity I entrusted every
                            species of my property to his care—without reservation, or fear of his abusing it.
                        The last paragraph of my letter to him was occasion’d by an expression of his fear, that all the Estates
                            convenient to the River would be stripped of their Negros & moveable property.
                        I am very happy to find that desertion had ceased, & content had taken place in the detachment you
                            commanded. Before this letter can have reached you, you must have taken your ultimate Resolution upon the proposal
                            contained in my letters of the 21st & 22d of last month & have made the consequent arrangements. I shall
                            be silent therefore on the subject of them and only beg, in case you should not return to this army; & the Papers
                            were not lost with your other Baggage (on which event give me leave to express my concern) that you would permit Mr
                            Capitaine to furnish me with copies of the drafts, & remarks of the Pilots (taken at Colo. Deys) on the entrance
                            of the harbour of New York. It is possible they may be wanted—& I am not able to furnish them without your
                            assistance—Mrs Washington & the rest of my (small) family which at present consists only of Tilghman & Humphrey
                            join me in cordial salutations—& with sentiments of the purest esteem and most affectionate regard. I remain My dr
                            Marqs Yr most obedt & obliged Servt
                        
                            Go: Washington
                        
                    